Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 01/25/2022, has been entered. Claims 1, 3, 6, and 8 are amended. Claims 1-9 are pending. The previous 112b rejections of claims 3-4, and 6 are withdrawn due to amendment. Applicant’s arguments regarding the prior art rejections have been fully considered but are moot as amendments necessitated new ground of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a test device with the inlet facing down and the outlet facing up when calibrating the test equipment” in claims 1 and 8 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim recites “the test device is configured to be placed in a test position of a base of a standard test equipment with the inlet facing down and the outlet facing up when calibrating the test equipment”. However, it is not clear what are the meaning of “inlet facing up and the outlet facing up”. Specification discloses a test device with gaps (Water paths) e.g., paths13 and 31 in drawings. The inlet and outlet of test device are assumed the inlet and output of these water paths. It is interpreted (e.g., Figs.6-7 of drawing) test device 61/63 in test equipment 66 has inlet and outlet (interpreting as input and output of water/leak paths 13 and 31) that are exposed on both sides of up and down of test equipment. Drawings and disclosure do not provide any more information and it is unclear how input is facing down and output facing up, rendering claim indefinite.
Claim 8 is rejected because of the same reason.
Remaining Claims are rejected due to their dependency on claims 1 and 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by XUE (CN106969884A, prior art of record - all citations are to the previously provided English translation).
Regarding claim 1, XUE in figure 5 discloses a test device comprising:
two plates (1 and 6), which are pressed against each other with pressure (for example ¶0059),
wherein a minor gap (7) between the two plates (1 and 6) are used as water leakage path (11) and has an inlet and an outlet (inlet and outlet of gap 7).

     The examiner notes that “for calibrating a test equipment, which is used to test a waterproof level of an electronic apparatus” is interpreted as intended use (see MPEP 2111.02 II).
     Regarding “wherein the test device is configured to be placed in a test position of a base of a standard test equipment with the inlet facing down and the outlet facing up when calibrating the test equipment, and is provided with a first sensor for sensing water leakage or humidity above the test device to obtain a standard waterproof level value, and wherein the test device is further configured to be placed in a test position of a base of a test equipment under calibration with the inlet facing down and the outlet facing up when calibrating the test equipment, and is provided with a second sensor for sensing water leakage or humidity above the test device to obtain a calibration waterproof level value”: the examiner notes that this is functional language, inherently met by Xue. See MPEP 2114 (“Apparatus and Article Claims - capable of / configured to perform the claimed functions (e.g. capable of being “placed in a test position…”). In this case, the test device of Xue is capable of / configured to be placed in a test position of a base of a standard test equipment, etc. Thus, Xue meets the aforementioned claim limitations.

Regarding claim 2, XUE in figure 2 discloses the plates are metal plates (plates 1’ are steel).
Regarding claim 3, XUE discloses the waterproof level of the test device can be adjusted by changing by changing the roughness of surfaces between the two plates (1, 6).
Regarding claim 5, XUE further discloses the waterproof level of the test device adjusted by changing the pressure applied on the two plates (e.g.¶0012).
Regarding claim 6, XUE discloses the waterproof level of the test device can be adjusted by changing by changing the length along the leakage path (11).
Regarding claim 7 XUE further discloses the waterproof level is a water leakage value (e.g.,¶0012 determining the water leakage method is water leakage along the water seepage path of the contact surface of the two gaskets).
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 also are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIU, (US 7814773 B2, “LIU”).
Regarding claim 1, LIU in figures 1- 5 discloses A test device (10) for calibrating a test equipment (Col2 lines 52-58), comprising:
two plates (FIG.4 20 and 40), which are pressed against each other with pressure (Col.4 lines 1-3),
wherein a minor gap (16) between the two plates (20 and 40) are used as leakage path (16).
Examiner holds that the preamble in this claim is just intended use. See MPEP 2111.02 “Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”. Therefore “for calibrating a test equipment, which is used to test a waterproof level of an electronic apparatus” is not a claim limitation.
LIU does not explicitly disclose a water leak path; however, Examiner holds that this teaches or, in the alternative, prima facie renders obvious a water leak path. As such the water leak path, as claimed, is either taught or render prima facie obvious by path 16 of LIU.

The examiner notes that “for calibrating a test equipment, which is used to test a waterproof level of an electronic apparatus” is interpreted as intended use (see MPEP 2111.02 II).
     Regarding “wherein the test device is configured to be placed in a test position of a base of a standard test equipment with the inlet facing down and the outlet facing up when calibrating the test equipment, and is provided with a first sensor for sensing water leakage or humidity above the test device to obtain a standard waterproof level value, and wherein the test device is further configured to be placed in a test position of a base of a test equipment under calibration with the inlet facing down and the outlet facing up when calibrating the test equipment, and is provided with a second sensor for sensing water leakage or humidity above the test device to obtain a calibration waterproof level value”: the examiner notes that this is capable of / configured to perform the claimed functions (e.g. capable of being “placed in a test position…”). In this case, the test device of LIU is capable of / configured to be placed in a test position of a base of a standard test equipment, etc. Thus, LIU meets the aforementioned claim limitations.

Regarding claim 2, LIU in Col.3 line 59 discloses the plates are metal plates (20,40).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of FENG (CN 108358580 B, prior art of record - all citations are to the previously provided English translation).
XUE discloses a layer of waterproof mesh (9- elastic sealing pad) is sandwiched between two adjacent plates (1, 6), but fails to disclose the roughness of surfaces between the two plates is at least partly defined by at least one of a thickness of the layer of waterproof mesh, a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh.
FENG (at least in Abstract) teaches the roughness of surfaces between the two plates is at least partly defined by at least one a material of the layer of waterproof mesh (Phosphorus gypsum building block), and a surface roughness of the layer of waterproof mesh (at least in Abstract- a layer of cross-linked net firm on the hole wall of the gypsum is formed and attached on the surface of gypsum hardened body of internal bores and apertures, so as to change the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh as taught by FENG for XUE’s sealing gasket between its plates for testing its waterproof level. One of ordinary skill in the art would know a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh are factors to change the waterproof level of an apparatus and motivate to use these factors in measurement and calibration of waterproof level of apparatus using this mesh.

Claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of Duang (CN 208273247 U, prior art of record - all citations are to the previously provided English translation).
XUE discloses a layer of waterproof mesh (9- elastic sealing pad) is sandwiched between two adjacent plates (1, 6).
 XUE fails to disclose the roughness of surfaces between the two plates is at least partly defined by at least one of a thickness of the layer of waterproof mesh, a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh.
Duang teaches in Figs.1-2 the roughness of surfaces between the two plates (Fig.2-2 plates 6 and 5) is at least partly defined by at least one of a material of the layer of waterproof mesh (waterproof film 1, waterproof double-sided adhesive layer 2, silica gel layer 3, particle anti-metal net4) and a surface roughness of the layer of waterproof mesh (1, 2, 3, 4).

.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al.(US 20210080341 A1) in view of Regef (US 11060944 B2,” Regef”) and LIU.

Regarding claim 8, HIGHUCHI teaches a method for calibrating a test equipment (10) under calibration (at least Abstract), which is used to test a waterproof level of an apparatus (9A), comprising: testing a test device (9S/9B) by using the standard test equipment (30/34) to obtain the standard waterproof level value (e.g., Abstract) using the first sensor (e.g. 33), wherein the test device (9S) is placed in a test position of the base of the standard test equipment (34);  testing the same test device (9B) by using the test equipment (10) under calibration to obtain the calibration waterproof level value using the second sensor (e.g., 13), wherein the test device (9B/9S) is placed in the test position of the base of the test equipment (10) under calibration and calibrating the test equipment under calibration by using the difference between the standard waterproof level value and the calibration waterproof level value (e.g., Abstract).

HIGHUCHI fails to disclose an electronic apparatus, testing a test device according to claim 1 with the inlet facing down and the outlet facing up when calibrating the test equipment.

Regef in Figs. 1-3 teaches a test device (wall 1- that based on e.g., C.1 L.14-20 can be wall of any test device such as boxes or electrical cases, watch and so) is configured to be 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of HIGHUCHI and Regef so that an electronic apparatus can be tested with the inlet facing down and the outlet facing up when calibrating the test equipment. One of ordinary skill in the art would know using the known method of Regef can improve the testing procedure.

HIGHUCHI fails to disclose a test device according claim 1.
LIU teaches a test device according claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sample test device and calibrate a test equipment by measuring waterproof level by comparing measurements of same test device by standard and calibrating test equipment as taught by HIGHUCHI for test device of LIU. One of ordinary skill in the art would have been motivated to make this modification in order have a more reliable and traceable of the measured values ensured with respect to the measured values various measuring devices.
Regarding claim 9, HIGHUCHI in view of Regef and LIU teaches all the limitations of claim 8, as set forth above. HIGHUCHI fails to disclose further comprising: performing the testing and calibrating processes by using a test device according to claim 1 with at least one changed attribute selected from a group including the roughness of surfaces between the two plates, the pressure applied on the two plates the length along the leakage path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform testing with at least one changed attribute selected the pressure applied on the two plates the length along the leakage path as taught by LIU’s  for calibration method of HIGHUCHI. One of ordinary skill in the art would have been motivated to make this modification in order to improve accuracy and reliability of calibration method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        


/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856